Exhibit 10.2

Effective Date:

August 8, 2012

Delivered by Hand

Mr. William A. Moir

Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario

L6K 2Y1

Dear Mr. Moir:

This letter (the “Letter Agreement”) will confirm my discussions with you
regarding your continued employment with Tim Hortons Inc. for a period extending
through August of 2014. Subject to the approval of the Board of Directors, in
its sole discretion, and the other conditions described in the last paragraph of
this letter, Tim Hortons Inc., or the Company, is prepared to extend an
employment and retention arrangement in recognition of the extraordinary
contributions that you have made to Tim Hortons Inc. over your 20 years of
service. The key terms of this arrangement are as follows:

 

  •  

The “Employment Period” as defined below shall commence on the Effective Date
hereof (the “Commencement Date”); and, the “Retention Termination Date” as
defined below shall be no later than August 31, 2014. The Employment Period
shall start for all purposes on the Commencement Date. The payments described
herein for the Employment Period shall be based on the compensation and
increases, if any, established for you as the Chief Brand and Marketing Officer
(“CMO”) by the Company’s Human Resource and Compensation Committee (“HRCC”) for
so long as you occupy that role and shall be fixed at said level of compensation
for the remainder of the Employment Period, including if you move to the new
role, described below. In no event shall you be entitled to receive payments
hereunder during the Employment Period based on target compensation in excess of
the target compensation established by the HRCC and paid to you as CMO.



--------------------------------------------------------------------------------

Page 2   Effective: August 8, 2012

 

 

  •  

If the CEO of the Company, as of the date hereof, Mr. Paul D. House, or the
successor to Mr. House as CEO, desires to seek appointment of your successor to
the CMO role, you agree to assist the CEO with the search for your successor, if
requested by the CEO. After your successor has been appointed, your role will
change to: President, Tim Horton Children’s Foundation (“THCF”); Executive
Sponsor for Sustainability and Responsibility, including responsibility for
ongoing development of the coffee partnership program; and, Advisor on Strategic
Planning (reporting to the CEO or to the Board, as shall be determined by the
Board). You will also lead the development of our 50th anniversary book and
other activities related to our 50th anniversary celebration in addition to the
other accountabilities associated with your new role, just described. If
applicable, the Company will determine when public disclosure of the role change
should be made. You may provide input regarding the announcement, which will be
accepted by the Company, if reasonable.

 

  •  

As used herein, “Employment Period” means the period extending from the
Effective Date hereof through August 31, 2014. Also as used herein, “Retention
Termination Date” means the last day of the “Employment Period.”

 

  •  

During the Employment Period, you will remain on payroll at your current base
salary and increases, if any, as established by the HRCC for you as CMO,
regardless of whether you move to the new role described above during the
Employment Period.

 

  •  

You will continue to be eligible for your Executive Annual Performance Plan
bonus (“EAPP”) according to plan rules for the Employment Period. Your target
compensation as of the Commencement Date and increases, if any, approved by the
HRCC will remain for the duration of the Employment Period. Plan rules will
fully apply until the “Retention Termination Date.”1

 

  •  

During the Employment Period and until the “Retention Termination Date” (but not
after),1 you will continue to receive vacation, defined contribution pension
plan and executive retirement savings plan contributions equivalent in value to
the level of such respective benefits you receive as of the Commencement Date.

 

  •  

Subject to the satisfaction of performance objectives established by the HRCC,
you will continue to receive your performance-based restricted stock units
(“P+RSU”) grants at the target level established for you by the HRCC as of the
Commencement Date until the “Retention Termination Date” (but not after).1 These
P+RSUs will be granted and will vest in the normal course and according to the
plan rules.

 

  •  

You will continue to receive your tandem Option/stock appreciation right grants
at the target level established for you by the HRCC as of the Commencement Date
until your “Retention Termination Date” (but not after).1 These options will be
granted and will vest in the normal course and according to the plan rules.



--------------------------------------------------------------------------------

Page 3   Effective: August 8, 2012

 

 

  •  

You will remain on the Company car program until the “Retention Termination
Date” at which time, if your employment with the Company does not continue (see
below), the Company will transfer ownership of the vehicle over to you for
$1.00. At that time, you will no longer remain on our insurance/gas or
maintenance program.

 

  •  

All of the benefits you currently enjoy shall continue until the Retention
Termination Date, except for any modifications to any such benefits that are
made by the HRCC that apply to all named executive officers of the Company. If
your employment with the Company does not continue after the Retention
Termination Date, as described below, your basic health, dental and life
insurance benefits including an annual Medcan check-up, will remain in effect
until one year past the “Retention Termination Date.” If you wish to convert to
a private life insurance plan at the end of this period, you may contact
Manulife directly.

 

  •  

During the Employment Period, you will also receive reimbursement for proper
business and travel expenses incurred in accordance with, and with supporting
documentation required under, the Tim Hortons officer expense policies.

 

  •  

You will be entitled to reimbursement for reasonable legal fees incurred by you
in connection with a review of this letter and the underlying subject matter
hereof, after submission to us of the invoice(s) describing said services and
fees. And,

 

  •  

In advance of or shortly after the “Retention Termination Date,” Sun Life of
Canada will contact you by mail to arrange for the transfer of your pension
fund, if your employment with the Company does not continue after the Retention
Termination Date.

 

 

In consideration for the payments described above, you will be required to agree
to certain employment covenants relating to non-competition, non-solicitation,
confidentiality, non-disparagement, and others in the form of agreement
previously delivered to you and executed by you concurrently herewith
(“Employment Covenants Agreement”).

At the end of the Employment Period, your employment with the Company will
cease, unless the Company determines in its sole and absolute discretion to
offer you continued employment, which terms will be subject to negotiation and
which you may accept or decline at your option. If your employment with the
Company does not continue, and if you are interested in remaining with the THCF
beyond the “Retention Termination Date,” you and the THCF will renegotiate all
the terms of your future employment with the THCF, subject to your and the
THCF’s sole and absolute discretion.

You expressly acknowledge, understand, and agree that the Employment Period
represents a fixed-term employment contract under all applicable employment
standards laws and regulations, including but not limited to the Ontario
Employment Standards Act, as may be



--------------------------------------------------------------------------------

Page 4   Effective: August 8, 2012

 

amended from time-to-time. In the event that your employment does not continue
after the Retention Termination Date, the Company and you agree that you will be
considered to have retired from the Company under all compensation, benefit and
pension plans, programs and policies (including but not limited to the 2006
Stock Incentive Plan and the 2012 Stock Incentive Plan) and, in connection
therewith, you will be in receipt of an actuarially unreduced pension benefit.
As a result of the foregoing and the other consideration set forth in this
Letter Agreement, you agree that you will not be entitled to severance payments
of any nature or type (or notice in lieu of termination pay or severance), as a
result of the expiry of your employment contract (or otherwise as a result of
the termination of your employment) as of the Retention Termination Date.

Notwithstanding anything that may be construed hereunder to the contrary, in the
event that the Company terminates your employment before the end of the
Employment Period (except (i) for CAUSE; (ii) as a result of your DISABILITY in
accordance with the requirements of the Ontario Human Rights Code; or (iii) as a
result of your death); then, the payments, including grants and vesting of
equity awards, and benefits due and payable for the remainder of the Employment
Period under this Letter Agreement up to the Retention Termination Date (that
would be payable or to which you would be entitled had you continued your
employment hereunder until the Retention Termination Date), shall be provided to
you and shall constitute full and final payment of all amounts owed as a result
of the termination. In the event that your employment terminates during the
Employment Period in accordance with the foregoing, and any payment or benefit
(including but not limited to equity awards), to which you are entitled under
this Letter Agreement during the Employment Period is not able to be continued
or provided directly as contemplated hereunder for the remainder of the
Employment Period contemplated hereunder because it is linked to or requires
your continued employment with the Company, then the Company shall, at its
option, either obtain a substantially equivalent replacement benefit on your
behalf or pay you the reasonable cash-value equivalent (cost of replacement) of
said benefit.

Notwithstanding anything that may be construed hereunder to the contrary, if at
any time, for any reason (other than as a result of your death), you wish to
terminate your employment prior to the Retention Termination Date, the Company
will pay out the value of the remainder of this package in cash as of your
identified resignation/retirement date. Any long-term incentive grants which
have not yet been granted as of your identified resignation/retirement date will
not be made, however. That is, after your resignation/retirement date, you will
not be eligible for any equity awards, nor any prorated value associated with
any such award for the year of resignation/retirement. All unvested long-term
equity incentive awards as of such resignation/retirement date would vest in the
normal course according to plan rules. All other compensation (EAPP/Executive
Savings Plan), will be paid out according to rules of retirement from the
Company under such plans.

For purposes of the Letter Agreement, “DISABILITY” and “CAUSE” shall have the
meanings ascribed to such terms in the Change in Control Agreement.

As the current CMO of the Company, you are participating in the retention
program, effective of even date with the effective date of this Letter
Agreement, in connection with your active service as the Company’s CMO.
Notwithstanding anything that may be construed to the contrary in either that
retention program or in this Letter Agreement, you will be entitled to the
retention payment under that program only if you serve in the CMO role as of the
date that the



--------------------------------------------------------------------------------

Page 5   Effective: August 8, 2012

 

payment is earned and becomes payable (because you have remained with the
Company as CMO through the required date or dates outlined under the retention
program) in accordance with the terms of that program. For greater clarity but
not in limitation of the foregoing, if: (i) such payment is earned and payable
after the end of the two-year Employment Period contemplated by this Letter
Agreement; (ii) you are no longer employed by the Company at the time the
payment is earned for any reason whatsoever, including, but not limited to, the
effectuation of the terms of the immediately preceding two paragraphs; or,
(iii) you continue to be employed by the Company and this Letter Agreement
remains in effect as of the date the retention payment is earned and payable,
but you have transitioned to your new role as contemplated by this Letter
Agreement and are, therefore, no longer serving as the Company’s CMO at the time
the payment is earned; then, in any such case, you shall not be entitled to the
retention payment granted under the retention program for your continued service
as CMO, despite any provisions to the contrary under the retention program.

Notwithstanding anything set forth herein that may be construed to the contrary,
Mr. House shall be entitled to exercise all of the rights and provisions, and
have all of the power and authority hereunder extending or relating to, the
“CEO,” “new CEO” or “successor CEO” commencing on and extending for an unlimited
time after the effective date of this fixed-term employment contract (August 8,
2012).

You are a party to a change in control (employment) agreement with the Company
and The TDL Group Corp., as amended February 24, 2010 (“Change in Control
Agreement”). Notwithstanding anything that may be construed hereunder or in the
Change in Control Agreement to the contrary, in the event that a “Change in
Control,” as defined under the Change in Control Agreement, occurs:

 

  (i) while you continue to serve as CMO, then this Letter Agreement shall
automatically terminate upon the Change in Control and be of no further force
and effect, and all of the rights and obligations of you and Company respecting
your employment (including the termination thereof) set forth herein shall
lapse, and will instead be governed by the Change in Control Agreement; or

 

  (ii) on or after your transition to your new role as contemplated under this
Letter Agreement, but prior to the Retention Termination Date, then the Change
in Control Agreement shall terminate and be of no further force and effect as of
such date, and the terms of this Letter Agreement shall continue in full force
and effect until the expiry thereof in accordance with its terms, unchanged and
unamended as if the Change in Control had never occurred.

For greater clarity and not in limitation of the foregoing, in the event
(ii) above occurs, your employment under this Letter Agreement shall continue
for only the remainder of the Employment Period that remains after the date of
the Change in Control. Notwithstanding anything set forth herein, in the Change
in Control Agreement, or in the Employment Covenants Agreement to the contrary,
you understand, acknowledge and agree that your obligations set forth in the
Employment Covenants Agreement shall continue to apply and be binding on you and
shall survive the termination of either or both of the Letter Agreement and/or
the Change in Control Agreement.



--------------------------------------------------------------------------------

Page 6   Effective: August 8, 2012

 

Unless otherwise stated, all dollar amounts in this Letter Agreement shall be in
Canadian funds. Any payment required or permitted to be made or given to you
pursuant to this Letter Agreement shall be subject to the withholding and other
requirements of applicable laws, and to the deduction requirements of any
compensation, benefit or incentive plan or program maintained by the Company in
which you are a participant, and to all reporting, filing and other requirements
in respect of such payments, all of the foregoing for which you are responsible.
The Company shall comply with all reporting, filing and other requirements to
which it is subject as a result of these payments.

* * *

FINAL RELEASE AND INDEMNITY

IN CONSIDERATION of the payments, benefits, rights and other matters as
contemplated under this Letter Agreement, I, William A. Moir, on behalf of
myself, my heirs, successors, administrators and assigns (hereinafter
collectively referred to as the “Releasor”) hereby release, remise and forever
discharge the Company, the Tim Horton Children’s Foundation (“Foundation”), and
the Company’s and the Foundation’s successors, predecessors, former and present
subsidiaries, affiliates, and related companies, and together with all their
respective former and present officers, directors, partners, employees,
servants, trustees, insurers and agents, and their successors and assigns
(hereinafter collectively with the Company and the Foundation, referred to as
the “Releasee”) from any and all actions, causes of actions, contracts and
covenants, whether expressed or implied, claims, suits, and/or demands for
damages, indemnity, and costs, interest, loss, or injury, including but not
limited to severance, pay in lieu of notice, damages, loss of benefits and
benefit coverage, all of the foregoing of every nature and kind whatsoever and
howsoever arising whether in law, equity, or arising out of any applicable
statute or regulation of Canada, any province or otherwise (collectively, the
“Claims”), which the undersigned may heretofore have had, may now have or may
hereafter have, in any way related to the hiring, the employment, and/or the
cessation, termination or separation of his employment with any Releasee,
provided that this release shall not apply to: (i) any Claim made by the
undersigned against the Releasee for indemnification of a third-party claim in
accordance with the undersigned’s indemnity agreement with the Company; or
(ii) any Claim made by the undersigned against the Releasee for a breach by the
Company of its obligations under the Letter Agreement.

For the purpose of this Final Release and Indemnity, for greater clarity and not
by way of limitation of the foregoing, “Releasee” includes the Company and the
Foundation and all of the Company’s and the Foundation’s respective
subsidiaries, affiliates, successors, and assigns, including but not limited to
The TDL Group Corp., and their affiliates, successors, and assigns.



--------------------------------------------------------------------------------

Page 7   Effective: August 8, 2012

 

AND FOR THE SAID CONSIDERATION it is further agreed that I shall not make any
Claim (including any cross-claims, counter-claims, third party claims, actions,
or applications) or take or continue any proceedings against: (i) any Releasee;
or, (ii) any person or corporation who might claim contribution or indemnity
against the Releasee under the provisions of any statute or otherwise; both of
the foregoing arising out of or in relation to the matters hereinbefore remised,
released or discharged. In the event that I commence such a Claim, I agree to
fully indemnify the Releasee for all legal costs and disbursements incurred by
the Releasee in defending such a Claim.

AND FOR THE SAID CONSIDERATION it is further agreed that I shall not join,
assist, aid or act in concert in any manner whatsoever with any person, firm or
corporation in the making of any Claim or demand or in the bringing of any
proceeding or action in any manner whatsoever against the Releasee arising out
of or in relation to the matters hereinbefore remised, released or discharged.
In the event that I so join, assist, aid or act in concert in the making of such
Claim or demand, I agree to fully indemnify the Releasee for all legal costs and
disbursements incurred by the Releasee in defending such a Claim.

IT IS UNDERSTOOD AND AGREED that the aforementioned consideration is deemed to
be no admission of liability on the part of the Releasee and, in fact, any such
liability is expressly denied.

IT IS FURTHER COVENANTED AND AGREED that at no time from the date of the
execution of this Final Release and Indemnity, will I directly or indirectly,
either verbally or in writing, make any comments of a negative or disparaging
nature about the Releasee, its officers, directors, employees, and agents or
associated companies.

I CONFIRM that I have been afforded an opportunity to review and obtain
independent legal advice with respect to the details of this Final Release and
Indemnity. I also confirm that I am executing this Final Release and Indemnity
voluntarily and without duress. I understand that this is a release of any
Claims which I had, have or may have relating to all matters hereinbefore
remised, released or discharged.

 

SIGNED, SEALED AND DELIVERED    )   in the presence of    )      )      )  
WITNESS SIGNATURE    )  

/s/ WILLIAM A. MOIR

   )   William A. Moir

/s/ JILL E. AEBKER

     Jill E. Aebker     

* * *



--------------------------------------------------------------------------------

Page 8   Effective: August 8, 2012

 

The matters outlined in this letter are subject to the approval of the Board, in
its sole discretion. After Board approval has been obtained, appropriate
announcements and disclosures outlining the subject matter of this Letter
Agreement will be developed, distributed and/or filed.

 

Yours truly, Tim Hortons Inc.

/s/ PAUL D. HOUSE

Paul D. House CEO and President

I hereby acknowledge and agree to be bound by the terms of this Letter
Agreement:

 

/s/ WILLIAM A. MOIR

William A. Moir

 

 

1 

These plans and programs remain subject to change by the HRCC and may be
replaced by alternate plans or programs during the Employment Period to which
you would become subject; however, target values of short- and long-term
compensation to be delivered to you will remain the same during the Employment
Period as were in effect immediately prior thereto, notwithstanding any change
in the underlying plans and/or programs.